DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/15/2022 to the Office Action mailed on 09/15/2022 is acknowledged.
  
Claim Status
Claims 1-7, 10, 11, 13- 18, and 20-24 are pending. 
Claims 8, 9, 12 and 19 were previously canceled.
Claims 1, 17 and 24 are amended. 
Claims 1-7, 10, 11, 13- 18, and 20-24 have been examined.
Claims 1-7, 10, 11, 13- 18, and 20-24 are allowed.

Withdrawn Claim Rejections - 35 USC § 103
Response to Applicant’s Arguments

The rejection of claims 1-7, 10, 11, 13-18, 20, 21 and 24 under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 7718642 B2, Published 05/18/2010) in view of Rudolf (US Patent 5813416, Published 09/29/1998), Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013), Borgman (US Patent 5536743, Published 07/16/1996) is withdrawn in view of the amendments.
The rejection of claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat (US Patent 7718642 B2, Published 05/18/2010) in view of Rudolf (US Patent 5813416, Published 09/29/1998), Carter et al. (US Patent Application Publication 2013/0184233 A1, Published 07/18/2013), and Borgman (US Patent 5536743, Published 07/16/1996) as applied to claims 1-7, 10, 11, 13-18, 20, 21 and 24 above, and further in view of Asculai et al. (US Patent 6159955, Published 12/12/2000) is withdrawn in view of the amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art lacks a teaching or suggestion of applying a composition comprising cherry and/or caramel flavor and having a pH of 2.5 or less to the mucosal surface of the vagina or anus. Therefore, claims 1-7, 10, 11, 13- 18, and 20-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617